Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 11, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Qin et al. (US 2020/0166767 A1) in view of Fang et al. (US 2018/0210243 A1) and He (US 2015/0138833 A1).
Regarding claim 1, Qin et al. teach a display device comprising:
a backlight module (see at least figure 10), and comprising: a light source (210; see at least figure 10); and
an optical adjustment layer (100; see at least figure 10), comprising: 
a first surface (bottom surface of 100; see at least figure 10);
a second surface (top surface of 100; see at least figure 10), arranged in opposite to the first surface (see top and bottom surfaces of 100 in at least figure 10) and in proximity to the light source (20; see at least figure 10); and
a plurality of openings (110), passing through the optical adjustment layer (100).
Qin et al. do not explicitly teach a viewing angle control panel.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the display device of Qin et al. to include a viewing angle control panel as taught by Fang et al. to achieve a desired effect of the displayed image (see paragraph [0008] of Fang et al.).
Qin et al. modified by Fang et al. are silent about a spacing between two adjacent openings of the plurality of openings ranges between 0.04mm and 0.08mm.
He teaches a light guide plate (11) comprising projections (41) that are distanced in a range between .01mm and 0.15mm. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the spacing between openings to be in a range between 0.04 and 0.08mm as taught by He, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 223.
Regarding claim 2, Qin et al. further teach the display device wherein at least one of the plurality of openings (110; see at least figure 10) has a first width on the first surface (bottom surface of 100; see at least figure 10) , and a second width on the second surface (see top of 100 in at least figure 10), and the first width exceeds the second width (see at least figure 10 where opening of 110 is wider on a first surface).
Regarding claim 3, Qin et al. modified by Fang et al. teach the display device of Claim 2, and Qin et al. further teaches wherein an inclination angle between the second 
Regarding claim 4, Qin et al. modified by Fang et al. teach the display device of Claim 1, and Qin et al. further teach wherein at least one of the plurality of openings (120) has a first width on the first surface, and a second width on the second surface, and the first width is less than the second width (see at least figure 10 where bottom surface of 120 is wider than width of top surface of 120).
Regarding claim 5, Qin et al. modified by Fang et al. teach the display device of Claim 4, and Qin et al. further teach wherein the second width ranges between 0.010mm and 0.020mm (see at least paragraph [0041] where ranges are disclosed).
Regarding claim 6, Qin et al. modified by Fang et al. teach the display device of Claim 4, and Qin et al. further teach wherein an inclination angle between the second surface and an edge of one of the plurality of openings ranges between 30° and 89° (see paragraph [0011]).
Regarding claim 11, Qin et al. modified by Fang et al. teach the display device of Claim 1, and Qin et al. further teach wherein at least one of the plurality of openings has a first width on the first surface, and the first width ranges between 0.005mm and 0.015mm (see at least paragraph [0041] where ranges are disclosed).
Regarding claim 18, Qin et al. further teach the display device wherein an angle between an extension direction of one of the plurality of openings and an edge of the optical adjustment layer ranges between 30° and 150° (see paragraph [0011]).
.
Claims 7-9 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Qin et al. (US 2020/0166767 A1) in view of Fang et al. (US 2018/0210243 A1) as applied to claim 1 above and further in view of Tillin et al. (US 2010/0014313 A1).
Regarding claim 7, Qin et al. modified by Fang et al. teach the display device of Claim 1, Qin et al. further teach wherein at least one of the plurality of openings has a first width on the first surface, and a second width on the second surface, but are silent about  the first width being equal to the second width.
Tillin et al. teach a display device comparing a film comprising a plurality of openings (40; figure 1) wherein the first width on a first surface and a second width on a second surface are equal to each other (see openings 40 in figure 1).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the display device of Qin et al. to include openings having first and second equal widths as taught by Tillin et al. as an alternative design choice to achieve a desired illumination output.

Tillin et al. teach a display device comparing a brightness enhancement film (see at least figure 1; paragraph [0022] discloses that 19 is BEF film). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Qin et al. to include a brightness enhancement film as taught by Tillin et al. to enhance the brightness of the display (see paragraph [0022] of Tillin et al.)
Regarding claim 9, Qin et al. modified by Fang et al. teach the display device of Claim 1,but are silent about wherein the backlight module further comprises a dual brightness enhancement film disposed between the optical adjustment layer and the light source. 
Tillin et al. teach a display device comparing a brightness enhancement film (see at least figure 1; paragraph [0022] discloses that 19 is BEF film). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Qin et al. to include a brightness enhancement film as taught by Tillin et al. to enhance the brightness of the display (see paragraph [0022] of Tillin et al.).
Regarding claim 12, Qin et al. modified by Fang et al. teach the display device of Claim 1, and Qin et al. further teach wherein the backlight module further comprises a light guiding plate (200; see figure 10), a reflective sheet (220; see at least figure 10) but are silent about a dual brightness enhancement film, and the light guiding plate is disposed between the reflective sheet and the dual brightness enhancement film.

Regarding claim 13, Qin et al. modified by Fang et al. and Tillin et al. teach the display device of Claim 12, Tillin et al. teach wherein the dual brightness enhancement film (19; see at least figure 1) is disposed between the light guiding plate and the optical adjustment layer. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Qin et al. to include a brightness enhancement film as taught by Tillin et al. to enhance the brightness of the display (see paragraph [0022] of Tillin et al.).
Regarding claim 14, Qin et al. modified by Fang et al. and Tillin et al. teach the display device of Claim 12, and Qin et al. further teach an optical adjustment layer (100) is disposed between the light guiding plate (200) but is silent about a dual brightness enhancement film. Tillin et al. teach a display device comparing a brightness enhancement film (see at least figure 1; paragraph [0022] discloses that 19 is BEF film). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Qin et al. to include a brightness enhancement film as taught by Tillin et al. to enhance the brightness of the display (see paragraph [0022] of Tillin et al.).
Regarding claim 15, Qin et al. modified by Fang et al. and Tillin et al. teach the display device of Claim 12, and Fang et al. teach wherein the backlight module further 
Regarding claim 16, Qin et al modified by Fang et al. and Tillin et al. teach the display device of Claim 15, and Fang et al. further teach wherein the compound prism film (145) is a crossed brightness enhancement film. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Qin et al. to include a prism film as taught by Fang et al. as an alternative way of reflecting the emitting light to achieve a desired illumination output.
Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Qin et al. (US 2020/0166767 A1) in view of Fang et al. (US 2018/0210243 A1) as applied to claim 1 above and further in view of Sakuragi et al. (US 2015/0062491 A1).
Regarding claim 10, Qin et al. modified by Fang et al. teach the display device of Claim 1, wherein the viewing angle control panel further comprises a viewing angle control layer having phase retardation ranging between 400nm and 1200nm.
	Sakuragi et al. teach a liquid crystal display device comprising a light control layer having a phase retardation ranging between 400 nm and 1200 nm (see paragraph [0335] where wavelength is 404nm and 436 nm).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the display device of Qin et al. to include a light control 
Regarding claim 17, Qin et al. modified by Fang et al. teach the display device of Claim 1, but are silent about wherein the backlight module further comprises an upper diffuser film disposed on the optical adjustment layer.
	Sakuragi et al. teach a liquid crystal display device comprising a backlight module comprising an upper diffuser film (140; see at least figure 1; see paragraph [0173] ). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Qin et al. to include a diffuser film as taught by Sakuragi et al. as an alternative design choice to achieve a desired illumination output.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 and 19 have been considered but are moot because the new ground of rejection necessitated by the amendment of independent claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA MCMILLAN APENTENG whose telephone number is (571)272-5510.  The examiner can normally be reached on Monday-Friday 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.M.A/           Examiner, Art Unit 2875   

/ANDREW J COUGHLIN/           Primary Examiner, Art Unit 2875